DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US5253344 teaches: a method for comparing configurations. .
US9639340 teaches: a method for determining difference in configurations (images)

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“comparing the source configuration data structure and the destination configuration data structure; responsive to detecting a difference between the source configuration data structure and the destination configuration data structure, notifying the virtual machine of a hardware configuration change; receiving, from the virtual machine, a hardware configuration request; and providing the destination hardware configuration data structure to the virtual machine.”

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 8: 

“compare the source virtual machine configuration data structure and the destination virtual machine configuration data structure; responsive to detecting a difference between the source virtual machine configuration data structure and the destination virtual machine configuration data structure, notify the virtual machine of a hardware configuration change; receive, from the virtual machine, a hardware configuration request; and provide the destination hardware configuration data structure to another memory accessible by the virtual machine. “ 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 15: 

“comparing a source virtual machine configuration data structure and the destination virtual machine configuration data structure, the source virtual machine configuration data structure describing a hardware configuration of the source host computer system; and notifying the destination host computer system of a difference between the destination virtual machine configuration data structure and the source virtual machine configuration data structure. “ 

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/CHARLIE SUN/Primary Examiner, Art Unit 2196